DETAILED ACTION
Claims 1-3, 7-15 and 17 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
Applicant argues that the prior art relied upon does not specifically disclose (Argument 1; Remarks pg. 10 lines 2-4) that the claims are integrated into a practical application and are patent eligible subject matter, (Argument 2; Remarks pg. 11 lines 10-11) that Mkaouer does not disclose generating another set of candidate solutions, (Argument 3; Remarks pg. 11 lines 19-21) iteratively searching for refactoring solutions with an updated Parento front by generating another set of candidate solutions, (Argument 4; Remarks pg. 12 lines 5-7) recalculating the composite ranking score, (Argument 5; Remarks pg. 12 lines 10-13) calculating the composite ranking score based upon frequency of the refactor operation across the set of candidate solution.
With respect to applicant arguments examiner respectfully disagrees.  As to argument 1, while the applicant argues that the claims is practical application that improves the functionality of the computer/improvements in the technical field it in not viewed that updating source code involves transformation in the real world as the code 
As to argument 2, while Mkaouer does not specifically disclose generating another set of candidate solution it is seen in the teachings of Anderson [0063] lines 1-5 which shows the basics of applying a genetic algorithm to find the next generation of attempted solutions based on a population of attempted solutions to a problem, where it can be viewed that the specifics solutions as the candidate solutions including refactoring options to the problems associated with code that is disclosed in the teachings of Mkaouer Section 1. Introduction, para 3 lines 4-8.
As to argument 3, it is unclear what applicant is trying to specifically argue with this mention of searching for solutions within an updated Pareto front by generating another set of candidate solutions as the term “Pareto front” does not appear at all in the claims and thus not given any patentable weight what is claimed is just the applying a genetic algorithm to the set of candidate solution and thereby yielding a next generation, which as seen in response to argument 1 above the teachings of Mkaouer and Anderson do. 
As to argument 4 that Mkaouer does not teach integrating at a micro level to recalculating a composite ranking score it is however seen in the teachings of Mkaouer Section 1. Introduction, para 3 lines 20-22 which shows that the feedback provided from 
As to argument 5, the teachings of Rydenhag is used to shows the specifics of the composite ranking score bases on summing up the related scores/rank for a particular solution where the rank/score being based on frequency associated with the refactoring operation can be seen in the teachings of Mkaouer Section 1. Introduction, para 3 lines 16-21 which shows the selection of refactoring base on associated frequency thus having a type of frequency score/rank.

Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 depends from currently canceled claim 16 appropriate action is required for it to claim dependency from a currently non-canceled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite mental process tied to selecting particular refactoring software options.
These limitations of identifying particular candidate solutions from the set of candidate solutions, receiving feedback from the users regarding the particular options, 
This judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements in the receiving a set of candidate solutions for refactoring software and presenting a particular refactoring operation to a user, are viewed as pre and post solution extra activity information.  These are instructions to collect and receive the initial information that is needed for the abstract idea and instructions to display the information to the user for selection as part of the abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits of practicing the abstract idea.  Thus the claim is direct to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As disclosed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving obtaining and presenting particular refactoring operations to a user amounts to 
Claims 2-3 and 7-10 are also rejected under similar rationale wherein these dependent claims recite further mental process as identified above without additional elements which would integrate into the practical application. 

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite mental process tied to selecting particular refactoring software options.
These limitations of selecting particular candidate solutions from the set of candidate solutions, receiving feedback from the users regarding the particular options, recalculating a composite ranking score for each candidate solutions based on the feedback, identifying another candidate solutions, receiving feedback regarding the particular refactoring operations from the user, updating source code, and applying a genetic to yield a next generation of candidate solutions one that under its broadest reasonable interpretations covers performance of the limitations in the mind but for the recitations of additional elements and instructions to implement the idea on a computer and how information is received and displayed.  That is other than the receiving a set of candidate solutions for refactoring software and presenting a particular refactoring operation to a user nothing in the claim elements precludes the steps from practically being performed in the mind.  For example but for the receiving and presenting language selecting particular candidate solutions, in the context of this claim 
This judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements in the receiving a set of candidate solutions 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As disclosed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving obtaining and presenting particular refactoring operations to a user amounts to no more than mere instruction to apply pre solution activity information and post solution activity information.  Mere instruction to apply this type of pre and post solution activity information cannot provide an inventive concept.  The claim is not patent eligible.
Claims 12-15 and 17 are also rejected under similar rationale wherein these dependent claims recite further mental process as identified above without additional elements which would integrate into the practical application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mkaouer et al, “Recommendation System for Software Refactoring Using Innovization and Interactive Dynamic Optimization”, in view of Anderson et al. (Pub. No. US 2013/0275961 A1), and further in view of Delgado (Pub. No. US 2017/0261124 A1).

As to claim 1, Mkaouer discloses a computer-implemented method for refactoring software, comprising: receiving, by a computer processor, a set of candidate solutions for refactoring the software, where each solution in the set of candidate solutions includes one or more refactor operations for the software (Mkaouer Section 1. Introduction, para 3 lines 4-8; which shows determining/finding set of refactoring solution operations);
identifying, by the computer processor, a particular candidate solution from the set of candidate solutions, where the particular candidate solution includes refactor operations with highest commonality amongst the set of candidate solutions (Mkaouer Section 1. Introduction, para 3 lines 16-21; which shows ranking the refactoring operations by how frequent the refactoring option is in the set and determining refactoring options based on that information);
presenting, by the computer processor, a particular refactoring operation from the particular candidate solution to a user (Mkaouer Section 1. Introduction, para 3 lines 16-21; which shows based on the frequency analysis suggested refactoring operations are provided to the user/developer);
which shows that a user/developer can provide feedback regarding the particular suggested refactoring operations);
recalculating a composite ranking score for each candidate solution in the set of candidate solutions using the feedback from the user, where the recalculating is in response to receiving feedback from the user (Mkaouer Section 1. Introduction, para 3 lines 20-22; which shows that the feedback provided from the user/developer is used to update/recalculate the ranking of the suggested refactoring);
a)	identifying another candidate solution from the set of candidate solutions, where the another candidate solution has highest composite ranking score after the step of recalculating a composite ranking score for each candidate solution in the set of candidate solution (Mkaouer Section 1. Introduction, para 3 lines 16-22 and Section 2.2.1 Interactive Recommendation of Refactorings para. 3 lines 1-4; which shows the use of the feedback to update the ranking of the refactoring operations, that is based on how frequent the refactoring option is in the set, which can result in another candidate/refactoring options being provided to a user);
b) presenting a particular refactoring operation from the another candidate solution to a user (Mkaouer Section 1. Introduction, para 3 lines 16-21; which shows based on the frequency analysis suggested refactoring operations are provided to the user/developer);
which shows that a user/developer can provide feedback regarding the particular suggested refactoring operations);
d) recalculating a composite ranking score for each candidate solution in the set of candidate solutions using the feedback from the user (Mkaouer Section 1. Introduction, para 3 lines 20-22; which shows that the feedback provided from the user/developer is used to update/recalculate the ranking of the suggested refactoring);
repeating steps a)-d) until an exit condition is satisfied (Mkaouer Introduction para. 3 lines 16-24; which show the repeating of the determining, selection, receiving feedback and recalculating steps where after a number of code changes the refactoring solutions are adapted thus viewed as a type of exit condition being applied).

Mkaouer does not specifically disclose generating, by the computer processor, another set of candidate solutions by applying a genetic algorithm to the set of candidate solutions and thereby yielding a next generation of candidate solution.

However, Anderson discloses generating, by the computer processor, another set of candidate solutions by applying a genetic algorithm to the set of candidate solutions and thereby yielding a next generation of candidate solution (Anderson [0063] lines 1-5; which shows the basics of being able to apply a genetic algorithm to find the next generation of attempted solutions based on a group of attempted solutions to a problem, where it is viewed that the candidate solutions would be viewed as the attempted solutions thus applying the genetic algorithm to those would result in the next generation of candidate solutions, where the specifics of the candidate solutions are disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Anderson showing the applying of genetic algorithms, into the refactoring ranking system of Mkaouer, for the purpose of helping to find evolving solutions to problems and thus more effective use, as taught by Anderson [0063].

Mkaouer as modified by Anderson does not specifically disclose and updating, by the computer processor, source code for the software based on the feedback from the user.

However Delgado disclose and updating, by the computer processor, source code for the software based on the feedback from the user (Delgado [0111] lines 3-6; which shows that user feedback can be used to modify/update the source code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Delgado showing user feedback being used to update source code into the user feedback refactoring system of Mkaouer as modified by Anderson, for the purpose of increasing usability by providing for user desired changes thus changes that the user wants to see leading to an increase in usability, as taught by Delgado [0111].

As to claim 8, Mkaouer as modified by Anderson and Delgado discloses repeating the steps for the next generation candidate solution (Mkaouer Section 1. Introduction, para 3 lines 16-24 and Section 2.2.1 Interactive Recommendation of Refactorings para. 3 lines 1-4; which shows the use of the feedback to update the ranking of the refactoring operations, and being able to update scores and the use of the scores being provided to the user for further selection thus viewed as repeatable steps for selections of solutions until reaching a stop point, where the specifics of the type of next generation candidate solutions are disclosed specifically above).


As to claim 10, Mkaouer as modified by Anderson and Delgado discloses removing one or more candidate solutions from the next generation of candidate solutions based on feedback from the user (Anderson [0063] lines 7-15; which shows that the selection for removal of combination where the selection for removal acts as user feedback and it is disclosed specifically above the association to candidate solutions for the next generation information).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to incorporate the teachings of Anderson showing the applying of genetic algorithms, into the refactoring ranking system of Mkaouer, for the purpose of helping to find evolving solutions to problems and thus more effective use, as taught by Anderson [0063].

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mkaouer, Anderson and Delgado as applied to claim 1 above, and further in view of Rydenhag (Pub. No. US 2008/0060012 A1).

As to claim 2, Mkaouer does not specifically disclose identifying a given candidate solution by calculating a composite ranking score for each candidate solution in the set of candidate solutions, where the composite ranking score is calculated by computing a ranking score for each refactor operation in a given candidate solution based upon frequency of the refactor operation across the set of candidate solution and summing the ranking score for each refactor operation in the given candidate solution to yield the composite ranking score, such that the particular candidate solution is the candidate solution having highest composite ranking score in the set of candidate solutions.

However, Rydenhag discloses identifying a given candidate solution by calculating a composite ranking score for each candidate solution in the set of candidate solutions, where the composite ranking score is calculated by computing a ranking score for each refactor operation in a given candidate solution based upon frequency of the refactor operation across the set of candidate solution and summing the ranking score for each refactor operation in the given candidate solution to yield the composite ranking score, such that the particular candidate solution is the candidate solution having highest composite ranking score in the set of candidate solutions (Rydenhag shows the specifics of summing up all the related scores/rank for a particular solution and using the highest result which in light of the information disclosed above can be viewed as the rank/score associated with a refactor operation is based on its frequency of the refactor operation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rydenhag, showing the summing composite rank in a ranking system into the ranking system of Mkaouer as modified by Anderson and Delgado, for the purpose of providing a more through ranking result and thus a better/more accurate ranking system, as taught by Rydenhag [0083].

As to claim 11, Mkaouer as modified by Delgado and Anderson discloses a computer-implemented method for refactoring software, comprising: receiving, by a computer processor, a set of candidate solutions for refactoring the software, where each solution in the set of candidate solutions includes one or more refactor operations for the software (Mkaouer Section 1. Introduction, para 3 lines 4-8; which shows determining/finding set of refactoring solution operations);
selecting, by the computer processor, a particular candidate solution from the set of candidate solutions (Mkaouer Section 1. Introduction, para 3 lines 16-21; which shows ranking the refactoring operations by how frequent the refactoring option is in the set and determining refactoring options based on that information which are presented to the developer thus viewed as a selection of solutions/refactoring operations);
which shows based on the frequency analysis suggested refactoring operations are provided to the user/developer);
receiving, by the computer processor, feedback regarding the particular refactoring operation from the user (Mkaouer Section 1. Introduction, para 3 lines 20-22; which shows that a user/developer can provide feedback regarding the particular suggested refactoring operations);
recalculating a composite ranking score for each candidate solution in the set of candidate solutions using the feedback from the user, where recalculating is in response to receiving feedback from the user (Mkaouer Section 1. Introduction, para 3 lines 20-22; which shows that the feedback provided from the user/developer is used to update/recalculate the ranking of the suggested refactoring);
identifying another candidate solution from the set of candidate solutions, where the another candidate solution has highest composite ranking score after the step of recalculating a composite ranking score for each candidate solution in the set of candidate solutions (Mkaouer Section 1. Introduction, para 3 lines 16-21 and Section 2.2.1 Interactive Recommendation of Refactorings para. 3 lines 1-4; which shows the use of the feedback to update the ranking of the refactoring operations, that is based on how frequent the refactoring option is in the set, which can result in another candidate/refactoring options being provided to a user);
presenting a particular refactoring operation from the another candidate solution to a user (Mkaouer Section 1. Introduction, para 3 lines 16-21; which shows based on the frequency analysis suggested refactoring operations are provided to the user/developer);
receiving feedback regarding the particular refactoring operation from the user (Mkaouer Section 1. Introduction, para 3 lines 20-22; which shows that a user/developer can provide feedback regarding the particular suggested refactoring operations).

Mkaouer does not specifically disclose applying, by the computer processor, a genetic algorithm to the set of candidate solutions and using the updated source code, thereby yielding a next generation of candidate solutions.

However, Anderson discloses applying, by the computer processor, a genetic algorithm to the set of candidate solutions and using the updated source code, thereby yielding a next generation of candidate solutions (Anderson [0063] lines 1-5; which shows the basics of applying a genetic algorithm to find the next generation of attempted solutions based on a population of attempted solutions to a problem, where it would be viewed in the case the specifics solutions as the candidate solutions including refactoring options to the problems associated with code).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to incorporate the teachings of Anderson showing the applying of genetic algorithms, into the refactoring ranking system of Mkaouer, for the purpose of helping to find evolving solutions to problems and thus more effective use, as taught by Anderson [0063].

Mkaouer as modified by Anderson does not specifically disclose updating, by the computer processor, source code for the software based on the feedback from the user; and applying, by the computer processor.

However, Delgado discloses updating, by the computer processor, source code for the software based on the feedback from the user (Delgado [0111] lines 3-6; which shows that user feedback can be used to modify/update the source code).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Delgado showing user feedback being used to update source code into the user feedback refactoring system of Mkaouer as modified by Anderson, for the purpose of increasing usability by providing for user desired changes thus changes that the user wants to see leading to an increase in usability, as taught by Delgado [0111].

Mkaouer as modified by Anderson and Delgado does not specifically disclose wherein the particular candidate solution is selected by calculating a composite ranking score for each candidate solution in the set of candidate solutions, and the composite ranking score is calculated by computing a ranking score for each refactor operation in a given candidate solution based upon frequency of the refactor operation across the set of candidate solution and summing the ranking score for each refactor operation in the given candidate solution to yield the composite ranking score, such that the 

However, Rydenhag discloses wherein the particular candidate solution is selected by calculating a composite ranking score for each candidate solution in the set of candidate solutions, and the composite ranking score is calculated by computing a ranking score for each refactor operation in a given candidate solution based upon frequency of the refactor operation across the set of candidate solution and summing the ranking score for each refactor operation in the given candidate solution to yield the composite ranking score, such that the particular candidate solution is the candidate solution having highest composite ranking score in the set of candidate solutions (Rydenhag [0083] lines 13-15; shows the specifics of summing up all the related scores/rank for a particular solution, thus viewed of the a composite ranking score, and being able to use the highest result/rank/score where the specifics of the score based on the frequency of the refactoring operation is seen specifically disclosed).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rydenhag, showing the summing composite rank in a ranking system into the ranking system of Mkaouer as modified by Anderson and Delgado, for the purpose of providing a more through ranking result and thus a better/more accurate ranking system, as taught by Rydenhag [0083].



Claims 3, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mkaouer, Anderson, Delgado and Rydenhag as applied to claims 2 and 11 above, and further in view of Layzell et al. (Pub. No. US 2018/0060344 A1).

As to claim 3, Mkaouer as modified by Anderson, Delgado and Rydenhag discloses wherein the refactoring operation includes apply the particular refactoring operation to the software, modify the particular refactoring operation to the software, and reject the particular refactoring operation (Mkaouer Section 1, Introduction para. 3 lines 20-21; that shows that the refactoring options/suggestions can be approved, modified or rejected).

Mkaouer as modified by Anderson, Delgado and Rydenhag does not specifically disclose the presenting a particular refactoring operation includes displaying an indicator for the apply, modify and reject actions.

However, Layzell discloses presenting a particular refactoring operation includes displaying an indicator for the apply, modify and reject actions (Layzell [0023] lines 5-12; which shows as part of the user interface being able to display refactoring actions indication to the users, where it is disclosed specifically above that refactoring actions can include apply, modify and reject)



As to claim 12, Mkaouer as modified by Anderson, Delgado, Rydenhag and Layzell discloses wherein presenting a particular refactoring operation includes apply the particular refactoring operation to the software, to modify the particular refactoring operation and to reject the particular refactoring operation (Mkaouer Section 1, Introduction para. 3 lines 20-21; that shows that the refactoring options/suggestions can be approved, modified or rejected).

Mkaouer as modified by Anderson, Delgado and Rydenhag does not specifically disclose the presenting a particular refactoring operation includes displaying an indicator for the apply, modify and reject actions.

However, Layzell discloses presenting a particular refactoring operation includes displaying an indicator for the apply, modify and reject actions (Layzell [0023] lines 5-12; which shows as part of the user interface being able to display refactoring actions indication to the users, where it is disclosed specifically above that refactoring actions can include apply, modify and reject)



As to claim 13, Mkaouer as modified by Anderson, Delgado, Rydenhag and Layzell discloses comprises receiving an indication to apply the particular refactoring operation from the user and updating the source code for the software in accordance with the particular refactoring operation (Delgado [0111] lines 3-6; which shows that user feedback can be used to modify/update the source code, where it is seen disclosed above the user feedback options can include applying the particular refactoring operation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Delgado showing user feedback being used to update source code into the user feedback refactoring system of Mkaouer as modified by Anderson, for the purpose of increasing usability by providing for user desired changes thus changes that the user wants to see leading to an increase in usability, as taught by Delgado [0111].

As to claim 14, Mkaouer as modified by Anderson, Delgado, Rydenhag and Layzell discloses comprises receiving an indication to modify the particular refactoring which shows that user feedback can be used to modify/update the source code, where it is seen disclosed above the user feedback options can include modify the particular refactoring operation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Delgado showing user feedback being used to update source code into the user feedback refactoring system of Mkaouer as modified by Anderson, for the purpose of increasing usability by providing for user desired changes thus changes that the user wants to see leading to an increase in usability, as taught by Delgado [0111].

As to claim 15, Mkaouer as modified by Anderson, Delgado, Rydenhag and Layzell discloses receiving an indication to reject the particular refactoring operation from the user and removing select candidate solutions from the next generation of candidate solutions, where the select candidate solutions include the particular refactoring operation (Anderson [0063] lines 7-15; which shows that the selection for removal of combination from a next generation where the selection for removal acts as user feedback and it is disclosed specifically above the association to candidate solutions for the next generation information and the specifics of the feedback of reject the particular refactoring operation).



As to claim 17, Mkaouer as modified by Anderson, Delgado, Rydenhag and Layzell discloses wherein presenting a particular refactoring operation includes displaying an indicator to apply the particular refactoring operation to the software, an indicator to modify the particular refactoring operation and an indicator to reject the particular refactoring operation (Layzell [0023] lines 5-12; which shows as part of the user interface being able to display refactoring actions indication to the users, where it is disclosed specifically above that refactoring actions can include apply, modify and reject)

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to incorporate the teachings of Layzell showing the user interface display including refactoring actions selections, into the refactoring system of Mkaouer as modified by Anderson, Delgado and Rydenhag, for the purpose of increasing ease of usability by providing for clear actions for user to take, as taught by Layzell [0023].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mkaouer, Anderson and Delgado as applied to claim 1 above, and further in view of White et al. (Pub. No. US 2018/0107943 A1) and further in view of Tramontano (Pub. No. US 2015/0126259 A1).

As to claim 7, Mkaouer as modified by Anderson and Delgado discloses when the given candidate solution includes the particular refactoring operation and the feedback indicates to apply the particular refactoring operation to the software, the given candidate solution includes the particular refactoring operation and the feedback indicates to modify the particular refactoring operation, the given candidate solution includes the particular refactoring operation and the feedback indicates to reject the particular refactoring operation (Mkaouer Section 1, Introduction para. 3 lines 20-21; that shows that the refactoring options/suggestions can be approved, modified or rejected).

Mkaouer as modified by Anderson and Delgado does not specifically disclose recalculating a composite ranking score for a given candidate solution by adding one to the composite ranking score when feedback indicates, by adding one half to the composite ranking score when the feedback indicates, and subtract one to the composite ranking score when the feedback indicates to reject the particular refactoring operation.

which shows the manual selection of user feedback used to adjust score/rank by selection which includes a full increment and decrement option selection, which in light of above teachings can be related to the user selection feedback of candidate solution whether to apply or reject refactoring operation selection feedback).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of White, showing the specific ranking/score adjustment based on feedback into the feedback system of Mkaouer as modified by Anderson and Delgado, for the purpose of increasing usability by having more accurate ranking based on user feedback, as taught by White [0023].

Mkaouer as modified by Anderson, Delgado and White does not specifically disclose recalculating a composite ranking score for a given candidate solution adding one half to the composite ranking score when the feedback indicates.

However, Tramontano discloses recalculating a composite ranking score for a given candidate solution adding one half to the composite ranking score when the feedback indicates (Tramontano [0055] lines 30-33; which shows that based action can add one half point to a score/rank, which in light of above disclosed teachings shows the specifics of user feedback ranking changes and the associated recalculating ranking/scores based on the candidate solution feedback indicates to modify the particular refactoring operation).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Tramontano showing the specifics of ranking score adjustments, into the ranking systems of Mkaouer as modified by Anderson, Delgado and White, for the purpose of increasing score/rank adjustment options and thus overall increasing the accuracy of the score/rank thus having a more accurate rank for use, as taught by Tramontano [0055].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mkaouer, Anderson and Delgado as applied to claim 8 above, and further in view of Lim et al. (Pub. No. US 2008/0313113 A1)

As to claim 9, Mkaouer as modified by Anderson and Delgado discloses wherein applying a genetic algorithm includes evaluating each candidate solution in the next generation of candidate solutions according to two fitness functions, where one of the two fitness functions minimizes number of changes to the source code and other of the two fitness functions maximizes software quality (Anderson [0063] lines 6-10 and [0064] lines 1-5; which shows that the genetic algorithm including fitness evaluation function to find the fittest, viewed as highest quality software function).



Mkaouer as modified by Anderson and Delgado does not specifically disclose that the fitness function also include minimizes number of changes to the source code

However Lim disclose that the fitness function also include minimizes number of changes to the source code (Lim [0104] lines 23-31; which shows that fitness function can also include ways of minimizing code modification and customization, thus viewed as changes).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to incorporate the teachings of Lim showing additional fitness function application into the genetic algorithm system of Mkaouer as modified by Anderson and Delgado, for the purpose of for the purpose of reducing time consumption and thus lead to an increase in efficiency of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193